DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Objections/Rejections
The objection to claims 3-32, 35-47, and 69-71, objected to and withdrawn under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only and cannot depend from any other multiple dependent claim, is withdrawn.  Applicant canceled these claims rendering their objection moot.  
The additional objection to claims 3-14, 29, 31, and 35-44, because of the following informalities: the above claims are objected to because they do not have the proper status identifiers, and the above claims are withdrawn, is withdrawn.  Applicant canceled these claims rendering their objection moot.  
The rejection of claims 1, 2, 33, 34, and 72-77, under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement, is withdrawn.  Applicant’s amendments to the claims more narrowly specify the endonuclease as Cas9, which overcomes the issue of enablement.

Election/Restrictions
Newly submitted claims 96-99 and 101-104 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: .
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 96-99 and 101-104 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


The modification of the following rejections of record takes into consideration the amendment to the claims:

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 33, 78-95, 100, 105, and 106, as amended or newly added, are is/are rejected under 35 U.S.C. 103 as being unpatentable over Bender (WO 2013/126794 A1 Pub date:8/29/2013; of record in IDS).
Regarding amended claim 1, Bender teaches the recent understanding of the CRISPER system has led to the development of a powerful tool that allows for genome editing of mammalian cells, which can be employed in composition and method for the treatment of hemoglobinopathies that are disclosed herein: (a) to disrupt a Bcl11a coding region; (b) to disrupt a HbF silencing DNA regulatory element or pathway, such as a Bcl11a-regulated HbF silencing region; (c) to mutate one or more γ-globin gene promoter(s) to achieve increased expression of a γ -globin gene; (d) to mutate one or more 𝛿-globin gene promoter(s) to achieve expression of a 𝛿-globin gene; and/or to correct one or more β-globulin gene mutations (p.47, Example 7, [00173]; p. 54 example 10 use human HSCs).  These teachings encompass a method of gene editing using CRISPR/Cas endonucleases to effect a pair of DSB that result in increasing the expression of γ –globin.
Bender further teaches a development of human codon optimized Cas9 gene and protein sequences (i.e. at least one Cas9 endonuclease as claimed) that generate double stranded breaks at specific locations which are determined by a RNA-guide sequence (p.48, [00174] and [00175]).  In Table 8 (p. 49-50), Bender provides guide RNA GGN20GG-H which targets upstream (3’ DSB locus) of the Bcl11a binding peak which can be used with guide RNA GGN20GG-E or –F which target downstream of the Bcl22a binding peak (5’DSB locus) that is used to delete the entire Bcl11a ChIP peak and surrounding sequences. Additional sequences GGN20GG-B to –D and G target 𝛿β-globulin region of human chromosome 11” as claimed.  
Bender does not expressly teach the limitations, “wherein each of the 5’ DSB and the 3’DSB independently comprise a sequence that is complementary to SEQ ID NO:1-117 and 1129-137”.  However, Bender does teaches the generic sequence of a guide RNA (Mali et al.) is present in Fig. 27, SEQ ID NO:38, the key sequence elements of which are presented in Table 7.  Exemplary Cas9 Guide RNA sequences of target-specific binding to and cleavage of the human fetal hemoglobulin (HbF) silencing region ( Fig.6, SEQ ID NO:1 and Fig.7, SEQ ID NO:2) are presented in Table 8.  These teaches encompass wherein the first gRNA comprise a spacer sequence that is complementary to the 5’DBS and the second gRNA sequence comprises a spacer sequence that is complementaryt to the 3’ DBS locus.
As such, Bender provides guidance to the same target region and the same intended genetic modification.  While Bender does not teach the exact sequences of SEQ ID NOS: 1-117 and 1129-137, Bender does provide sufficient guidance to make a large array of possible target sequences variant at the same intended site at the claimed inventions.  Thus, it would have been obvious to an artisan of ordinary skill at the time of effectively filing that one could use the teachings of Bender to predictably 
Regarding claim 33, the teachings by Bender above also expressly discloses a method of increasing the level of HbF in a human cell by gene editing using DNA endonuclease to effect a DSB at one or more loci within the                         
                            β
                        
                    -globulin region of human chromosome 11, causing a deletion or insertion of chromosomal DNAat the one or more loci that result in increased expression of γ –globin, thereby increasing the level of HbF in the cell.
Regarding new claim 78, Bender teaches wherein the method comprises introducing into the cell a Cas9 gene as discussed above.
Regarding claims 79, Bender discloses that the endonucleases can be delivered by direct nucleofection of mRNA (p. 51, [00181]).
Regarding claim 80, Bender discloses that the mRNA are made in a fashion that can be used with the Amaxa nucleofection system (p. 51, [00181]).  This the claim does not define the structural and functional modification of the “modified mRNA”.  The above teaching encompass the limitations of the claim.
Regarding claims 82-84, Bender teaches that a human HSC cell as discussed above.  Thus Bender teaches an isolated progenitor cell (claim 82), a hematopoietic progenitor cell (claims 83) and a hematopoietic progenitor cell capable of giving rise to cells of the erythroid lineage (claim 84).
Regarding claim 85, Bender teaches that the cell to be gene edited can be an iPSC (p. 9, [0027).

Regarding claim 87-89, Bender teaches that the cell can be from a patient with a β-hemoglobinopathy (claim 87) which is a sickle cell disease (claim 88) or a β-thalassemia (claim 89).  See p. 9, [0027].
Regarding claim 90, Bender teaches wherein the method comprises introducing into the cell a Cas9 gene as discussed above.
Regarding claim 91, Bender discloses that the mRNA encoding the endonuclease are made in a fashion that can be used with the Amaxa nucleofection system (p. 51, [00181]).  This the claim does not define the structural and functional modification of the “modified mRNA”.  The above teaching encompass the limitations of the claim.
Regarding claim 92-94, Bender teaches that a human HSC cell as discussed above.  Thus Bender teaches an isolated progenitor cell (claim 92), a hematopoietic progenitor cell (claims 93) and a hematopoietic progenitor cell capable of giving rise to cells of the erythroid lineage (claim 94).
Regarding claim 95, Bender teaches an iPSC as discussed above.
Regarding claims 100, 105, and 106, Bender teaches the make and use of a plurality of gRNA sequences comprising spacer sequences that target specific sequences in the 𝛿β-globulin region of human chromosome 11.  While some of these sequences overlap with the claimed gRNA, Bender does not teach the exact gRNAs comprising the specific SEQ ID NOS claimed for their spacer sequences.  However, as discussed above, the full 𝛿β-globulin region of human chromosome 11 is taught as the 𝛿β-globulin region of human chromosome 11 and development of gRNAs that target throughout this region.  As such, an artisan of ordinary skill would understand that there are a finite number of possible gRNA sequences species that can be made that would target the 𝛿β-globulin region of human chromosome 11 to effect 5’ and 3’ DSBs that can be identified and chosen for use in the method of Bender to predictably arrive at the gRNAs of claim 100, 105, 106.  Thus claim 100, 105, and 106 are an obvious variant of Bender.
In conclusion, the teachings of Bender render the instant claims obvious because while Bender does not teach the exact sequences of the SEQ ID NOS, Bender discloses the same target region 𝛿β-globulin region of human chromosome 11 and identifies gRNAs that overlap with those of the claims.  Thus one of ordinary skill in the would recognize a finite number of possible gRNAs could be made and all could be design in the same manner described by Bender to predictably arrive at the target sequence and gRNA sequences with the claimed spacers.

Response to Arguments
Applicant's arguments filed 11/22/2021 have been fully considered but they are not persuasive. 
Applicant disagrees with the above 103 rejection of record and further states that Bender does not disclose or suggest the amended claims.  Applicant submits that 𝛿β-globulin region of human chromosome 11 at loci that comprise a sequence complementary to any one of SEQ ID NO:1-117 and 129-137. Further, a person of ordinary skill would not have a reasonable expectation of success using CRISPR/Cas9 reagents to target the same loci as claimed.  Applicant submits that Examiner alleges Bender provides sufficient guidance to make a large array of possible target sequences and that an artisan of ordinary skill could use the teachings of Bender to predictably arrive at the recited sequence through routine experimentation and optimization.  Applicant submits that there are hundreds, if not thousands of potential, discrete loci that could be target within the 𝛿β-globulin region of human chromosome 11.  These potential loci do not represent a finite number of possible solution.  Applicant submits, even if the person of ordinary skill in the art could conceive of each and every possible solution, the results of doing so would not have been predictable from Bender’s teaching.  Without the teachings of the instant application, and based on the teachings of Bender, it has not been established that the results of practicing the invention of the claims would have been predictable.
In response, Applicant’s argument are respectfully not found persuasive.  First, the sequence encoding the 𝛿β-globulin region of human chromosome 11 has a known 5’ and 3’ end, making the target region finite.  Therefore, the number of possible gRNA targeting sequences to this finite region has to also be finite.  Examiner acknowledges that the number of possible sequence of target sequences and gRNA sequences is extremely large.  However, an extremely large number is still a finite number because the sequences encoding the 𝛿β-globulin region of human chromosome 11, upon which the target subsequences are made, is finite.  Second, while Applicant asserts that it has 𝛿β-globulin region of human chromosome 11.  Thus, an ordinary artisan would reasonably expect that one could use the sequence encoding the 𝛿β-globulin region of human chromosome 11 taught by Bender to identify any number and all possible numbers of target sequences and gRNA sequences using the same methods taught by Bender arrive at the gRNA and target sequences of the claims, absent evidence to the contrary.  Thus, given that Applicant has not provided any art-based evidence to support their assertions of unpredictability, the preponderance of the evidence implicates Bender as rendering the instant claims obvious.
Since Applicant’s arguments have not been sufficient to overcome the rejection of record, the rejection is maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
(1) Claims 1, 33, 78, 81, 86, 90,100, 105, and 106, as amended or newly added, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 5, 6, 13, and 14 and 13 of U.S. Patent No. 10,738,305. Although the claims at issue are not identical, they are not patentably distinct from each other because instant and patent claims have overlapping, non-mutually exclusive subject matter.
Regarding amended claims 1 and 33, patent claims 2, 5, and the instant claims are both drawn to a gene editing method using Cas9 endonuclease to effect a double-strand break (DSB) at one or more loci within the .delta..beta.-globin region of human chromosome 11.  The patent claims more narrowly specify that the loci comprises a sequence that is complementary to a nucleic acid sequence of SEQ ID NO:139.  In contrast, the instant claims specifies a sequence that is complementary to SEQ ID NOS:1-117 and 129-137.  It is noted that the SEQ ID NO:139 of the patent claims and SEQ ID NOS: :1-117 and 129-137 are all art established allelic variants of HPFH mutations in the dela. Beta-globulin region. Thus since they are all known variants, instant Claims 1 and 33 an obvious variant of patent claims 2 and 5.  The amendments to the instant claims specify a gRNAs comprising a spacers that are complementary to the target loci.  Patent claim 5 recites these newly added limitations.  Patent claim 2 does not specify the gRNAs.  However, an artisan of ordinary skill in the art would recognize the Cas9 endonuclease embodiment of patent claim 2 requires the use of gRNAs comprising spacer sequences complementary to the target DNA recited earlier 
Regarding newly added claims 78 and 90, patent claim 5 specifies that the Cas9 endonuclease is introduced as a DNA encodings said Cas endonuclease as claimed in the instant claims.  Thus patent claim 5 renders new claims 78 and 90 obvious.
Regarding newly added claim 81, patent claim 6 specifies the gRNAs as single-molecule gRNAs as claimed in the instant claim.
Regarding newly added claim 86, patent claims 2 and 5 specify that the DSBs result in a deletion as claimed in the newly added claim.
Regarding newly added claim 100, both claim 100 and patent claim 14 specify specific sequences (SEQ ID NOS) that the spacer of the gRNA comprises.  The sequences are not all the exact same sequences between the instant and patent claims.  However they all fall within the same target region that has been described in the base claims of the instant and patent claims.  As such, it would have been obvious to an artisan of ordinary skill that the sequences are targeting the same region and are obvious variants of each other.  Thus patent claim 14 renders new claim 100 obvious.
Regarding newly added claims 105 and 106, these new claims correspond to patent claim 13, as they specify gRNA spacer sequences that hybridize to a specific target sequence.  The exact sequences of SEQ ID NO:139 of the patent and the those recited in new claims 105 and 106 are not identical.  However, they target the same target region and would be region able to hybridized as claimed.  Thus patent claim 13 renders newly claims 105 and 105 obvious.


(2) Claims 1, 33, 82-84, 86-89, 92-94, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 20, 29, 38, 40, and 42-52  of copending Application No. 15/550,951 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the patent and copending claims have overlapping, non-mutually exclusive subject matter.
Regarding instant claims 1 and 33, copending claim 1 more narrow discloses that use of a Cas9 gene-editing endonuclease with guide RNAs wherein the guide RNAs target several species of HPFH deletions in the delta-beta globulin region.  Thus, the copending claim is discloses a species of the DNA endonuclease recited in instant claims 1 and 33.  Also it is noted that the instant claim also discloses PHFP deletions as claimed in the copending claim but identifies them by SEQ ID NOS.  As such, copending claim is a species of the instant claim.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

(3) Claims 1 and 33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 46, 57-63, 65-66, 69, 70, 72-77of copending Application No. 15/762,700 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims are a cell product by process claims that discloses the methods of instant claims to make the claimed cell.


(4) Claims 1 and 33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 9, 11, 13, 19, 22, 25, 32, and 38 of copending Application No. 16/267, 702 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims disclose a species of the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 11/22/2021 have been fully considered but they are not persuasive. 
Regarding the obviousness double patenting rejection with US 10,738,305, Applicant submits that the amended claims are directed to method that utilize gRNAs that target specific loci comprising specific sequences in the target region of human chromosome 11.  The patent claims are directed to a method that utilizes DNA endonucleases that target loci comprising a specific sequence in the small deletion region of the same target region of human chromosome 11. Applicant reiterates the standards for obviousness type double-patenting form MPEP 804(II)(B) and then submits that the Office has not established that the claims of the instant application are anticipated or rendered obvious by the patent.  

Regarding the obviousness-type double patenting rejection with copending applications 15/550,951 and 16/267,702, Applicant requests that these rejections be held in abeyance until otherwise allowable subject matter has been asserted by Examiner.  In response, Applicant’s request is granted and the rejections are held in abeyance.
Regarding the obviousness-type double patenting rejection with copending application 15/762,700, Applicant has not addressed this rejection in their remarks.  

	The following new rejection is necessitated by the amendments to the claims:

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


New claims 85 and 95 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “an induced pluripotent stem cell” in claims 85 and 95 is described as being “the isolated progenitor cell” in claims 85 and 95.  The accepted understanding of “an induced pluripotent stem cell” is that it is not “a progenitor cell” because it is pluripotent, whereas progenitor cells are multipotent, unipotent, and further down the 

No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCIA S. NOBLE
Primary Examiner
Art Unit 1632



/MARCIA S NOBLE/Primary Examiner, Art Unit 1632